DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 2/25/2022, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Independent claim 1 discloses a method of assembling together two tubes of thermoplastic materials including, inter alia, induction heating one or more of a plurality of conductive welding elements, wherein the conductive welding elements comprise a plurality of conductive welding balls arranged circularly around the entire circumference, and the plurality of conductive welding balls have been integrated into the tubular junction sleeve during fabrication of the tubular junction sleeve. 
Pionetti [US2013/014945, previously cited] discloses a method of assembling two tubes. Pionetti discloses heating a conductive heating element, but fails to disclose inducive heating, and a heating element including a plurality of conductive welding balls. 
Novorsky [US4749833, previously cited] discloses a method of bonding including inductively heating conductive metal spheres. Novorsky fails to disclose the spheres being integrated onto a tubular junction sleeve during the fabrication of the sleeve. 
Claim 1 is allowable as the prior art fails to disclose the spheres being integrated onto a tubular junction sleeve during the fabrication of the sleeve in combination with the other requirements of the claim.  Claims 4-12 depend from claim 1 and incorporate the allowable subject matter of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 9, 2022